Citation Nr: 1042222	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for partial nephrectomy of 
the right kidney, renal mass.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 
and from July 1980 to January 1988.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2004 rating decision of the St. Louis, 
Missouri, 

This case has previously come before the Board.  In December 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Having reviewed the evidence, the Board notes that there has not 
been substantial compliance with the Board's December 2007.  
Consequently, further development is necessary.  

Initially, the Board notes that while Veteran's Air Force Reserve 
Officer Training Corps (ROTC) records were associated with the 
claims file in June 2008, the AOJ the AOJ has not requested that 
the service department classify the Veteran's ROTC service, and 
as noted in the remand, Senior ROTC training can qualify as 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(22) & (23) (West 2002); 
38 C.F.R. § 3.6(c)(4) & (d)(3) (2010).  The United States Court 
of Appeals for Veterans Claims Court (Court) has held that 
compliance with remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In addition, the Board noted that an August 1986 dental record 
noted that the Veteran was taking medication for a kidney 
infection.  It was further noted that in a February 2004 
statement, the veteran's private physician stated that the 
Veteran was found to have an incidental right renal mass about 2 
cm in the mid portion of the right kidney.  Findings on computed 
tomography (CT) scan were noted to be consistent with a small 
renal cell carcinoma.  The examiner added that the Veteran 
underwent laparoscopic partial nephrectomy in June 2003 and that 
the pathology of the mass on the final pathologic examination was 
oncocytoma, which was felt to be a benign tumor on the kidney.  
The examiner stated that there did not seem to be any conclusive 
evidence "one way or the other if exposure to Agent Orange is a 
risk factor for the development of renal tumors including an 
oncocytoma." 

The Board requested that the claims file be sent to a VA 
nephrologist for an opinion in the positive or negative to be 
obtained in regard to the nature and etiology of a partial 
nephrectomy of the right kidney with a renal mass, to include 
whether there is any relationship between any in-service 
manifestations identified in regard to the right kidney and the 
partial nephrectomy of the right kidney, to include a noted 
kidney infection in August 1986.  

In that regard, the AOJ scheduled the Veteran for a VA 
examination.  The September 2008 report of examination notes, in 
pertinent part, as follows:

He apparently has been noted to have 
microscopic hematuria since the surgery, 
exactly to what degree is unknown.  He has 
never seen gross hematuria.  He has 
previously applied for compensation for this 
as he feels that it was probably related to 
his Agent Orange exposure, but this was 
denied, and I am not sure exactly why he is 
here again.  He still has not seen any gross 
hematuria and on examination today of his 
urinalysis is clear, showing a few red cells, 
but within the range of normal as tested.  He 
does not show any signs of renal failure.  He 
does not seem to accept the fact that this 
was a benign tumor in spite of encouraging 
him that this did not show any malignancy to 
it at all.  Examination today otherwise is 
not helpful, as I did not subject him to any 
renal imaging at all.  

So in essence, we have a gentleman here who a 
little over 5 years ago had a partial 
nephrectomy on the right side done 
laparoscopically for a benign oncocytoma and 
remains asymptomatic from it.  

In a November 2008 addendum, the September 2008 VA examiner, 
stated as follows:

Have been asked for "opinion" but I am not 
sure about what.  My note from 9/29/2008 
clearly states that the tumor was benign 
(meaning not malignant) I have reviewed the 
chart and can find no reference, treatment, 
or mention of an infection in 1986.  Even if 
there was it would have no bearing on the 
finding of an onocytoma 17 years later.  I 
have no idea what a "BVA REMAND" is nor is 
flip-filed in my lexicon.  The AOJ??? Asked 
for a nephrology opinion.  I am a urologist.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds that the examination report and opinion to be inadequate 
for a determination in regard to the claim of entitlement o 
service connection for partial nephrectomy of the right kidney 
with a renal mass.  Thus, the Veteran should be afforded a VA 
examination by a nephrologist and an opinion should be obtained, 
stated in the positive or negative in the specific terms noted in 
paragraph number 2 below in regard whether a partial nephrectomy 
of the right kidney with a renal mass, is etiologically related 
to in-service disease or injury, to include as due to exposure to 
Agent Orange, or otherwise related to service.

The Board notes that the record establishes that the veteran 
served in Vietnam and, is thus, presumed to have been exposed to 
Agent Orange.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
diabetes mellitus, and chronic lymphocytic leukemia.  38 C.F.R. § 
3.309(e).

The Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 57586- 57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 (2002).

In addition, the AOJ scheduled the Veteran for a VA audio 
examination and the October 2009 examination request notes that 
in-service acoustic trauma (weapon's fire and explosion) in 
Vietnam was conceded, and an opinion in regard to whether hearing 
loss or tinnitus was related to service was requested.  The 
November 2009 VA audio examination report reflects diagnoses of 
moderate to severe mixed hearing loss for the right ear and 
moderately severe high frequency sensorineural hearing loss for 
the left ear.  The examiner stated, in pertinent part, as 
follows:

Therefore, due to the absence of acoustic 
damage and the lack of documentation to 
support hearing loss or tinnitus upon 
separation from the military it is my opinion 
that it is not as least as likely as not that 
the Veteran's hearing loss and tinnitus are 
related to his military service.  

The Board notes that the Court, in Hensley v. Brown, 5 Vet. App. 
155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between a veteran's in-service exposure to 
loud noise and his current disability.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In 
this case, the Board finds that the evidence is inadequate for a 
determination as to whether a hearing loss disability and/or 
tinnitus is related to service, as the basis of the opinion is 
that no hearing loss/tinnitus was shown at separation.  Thus, an 
opinion should be obtained, stated in the positive or negative in 
the specific terms noted in paragraph number 3 below in regard to 
whether hearing loss or tinnitus is etiologically related to in-
service disease or injury, to include established acoustic 
trauma.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the service 
department classify the Veteran's ROTC 
service.  

2.  After completion of the above to the 
extent possible, the AOJ should send the 
claims file to a VA nephrologist to determine 
the nature and etiology of the partial 
nephrectomy of the right kidney with a renal 
mass. The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any kidney disorder was 
manifest during service or within the initial 
post-service year or is otherwise related to 
service, to include exposure to Agent Orange 
during service in Vietnam.  A complete 
rationale should accompany all opinions 
provided.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion provided.

3.  After completion of the number 1 above to 
the extent possible, The AOJ should return 
the claims file to the November 2009 VA 
audiologist, if available; otherwise another 
VA audiologist.  The AOJ should request that 
the examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that hearing loss or tinnitus 
is related to service.  A complete rationale 
should accompany all opinions provided.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion provided.

4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any further development necessary 
in that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable period of time in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

